Title: To Thomas Jefferson from William Short, 24 January 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Jan. 24. 1791.

I hope my letters of the 26th. of Nov. and 23d. of Dec. sent by the English Packets of Dec. and Jan. will be received in good time as they alone can account for the delay of my other letters written both to yourself and the Secretary of the Treasury since my arrival here. These were put on board American vessels sailing from hence immediately for the United States. Constant contrary winds have prevailed since that time so as to prevent any vessel from leaving the Texel, and of course my letters are still there: Those which I have written to you were dated Nov. 25. (sent after an American vessel at the Texel and at the moment of sailing. I know not with certainty whether she got out) Dec. 2. by a vessel bound for Boston. Dec. 29 and 30. Jan. 16. 17. by vessels bound for N. York.—In these I acknowledged the receipt of yours of Sep. 6. 30. the last which have come to my hands.
I am the more sorry for the excessive delay of these letters because in those which were written to the Secretary of the Treasury I entered into very full and particular details concerning the several objects about which he is certainly impatient to be informed. I may add however that no other inconvenience will result from that delay as [no loan is yet opened. As far as I can judge it will be found proper to postpone it two or three weeks longer, for reasons mentioned in my other letters which are of general application and in this instance particularly for the greater certainty of a success that may enhance the credit of the United States.

The reporter of the committee of domaines has at length presented the opinion of that committee respecting the decree on the droit d’aubaine, to the Assembly. He had unfortunately connected it with the business of successions, so that an adjournment was insisted on in order that the report might be discussed. It was referred to four different committees. I had put the Mis. de la fayette fully in possession of this subject, and I wrote to him again respecting it immediately on being informed of the turn it had taken. The secretary whom I left in Paris writes me that they are now trying to get the diplomatic committee to ask for a discussion of this report to obtain a decree explanatory merely as to the droit d’anbaine. In the present ill humour and jealousy which prevail with respect to their colonies it is difficult to say what they will do but we may be sure that M. de Montmorin will use his exertions to effect what we desire. I apprehend delay however, which no application can prevent, and I always had doubts my self with respect to the success of this business notwithstanding the opinion of the reporter and committee of domaines. I mentioned formerly on what these doubts were founded.
Since the report of the committee of impositions made in the month of Dec. of which you will have seen an extract in the journals of the assembly, and of which I enclosed you a copy in my last, nothing more has been said on tobacco except by a member of the committee of finance. You will have seen that the committee of imposition propose to abandon tobacco as an article of revenue. The member of the committee of finance on the contrary insisted on it; another member of the same committee however insisted on his informing the assembly that what he said was his private opinion and not that of the committee of finance. No body as I have frequently repeated can say with certainty when the assembly will take up any subject, nor what they will decide on it. Their sentiments with respect to tobacco have experienced a manifest alteration since the first report of the committee of imposition respecting it. It is probable now that it will be made an article of free commerce, with a duty on entering the Kingdom.—But should the farm be continued still some modifications may be expected at present in favor of their commercial connexions with the U.S. I forgot to mention above that I had received through Mr. Donald your letter of Nov. 25. respecting this article.
The commercial committee have formed a new tariff which is now under press as they write me, to be presented to the assembly. They not only admit American oils in their plan but put the duties  lower than under the arrêt du conseil. It is yet for the assembly to decide on it. I have already informed you of the stages through which this business has been carried and the manner in which it has been done. I hope the means will be approved of, and that the U.S. will have reason to be satisfied with the result. The delay is inevitable from the nature and proceedings of the assembly. That is the cause also of the uncertainty and variation in the opinions which I have communicated to you from time to time on these subjects.
The resistance of a considerable party of the clergy to a decree of the assembly for their civil organisation and particularly for changing the limits of the dioceses, and the violent measures adopted by the assembly respecting this resistance, or rather non compliance has been matter of uneasiness for some time.—By a decree of the assembly all those of the clergy who by a given day had not taken an oath to maintain the civil organisation of that body were to be deprived of their ecclesiastical functions and their successors immediately appointed agreeably to the new mode of election. That day rigorously has passed and only two bishops of the assembly have taken the oath. Of the curates of Paris a majority also had refused but among those who subscribed were some of the principal and particularly the curate of St. Eustache the King’s confessor, who it is said was converted by the King himself, who takes every possible means of preventing what might occasion disorder and who from his uniform conduct merits better treatment than he sometimes receives.—By a construction of the decree some delay is obtained for its execution. In the mean time two of the refusing Bishops have entered into negotiation. They desire to find some decent means of retracting their refusal. Hither-to they have waited for the consent of the Pope, to obtain which they had sent an express to Rome. His answer has not yet been received but it is known by private letters that he is disposed to accommodation at present though he would not hear of it at first. I know not yet what effect this will produce on the people in the provinces. In the capital their love of the revolution so far surpasses every other passion that all the exertions of the garde nationale have been necessary to prevent their entering the churches and hanging the refusing curates. They will manifest their dispositions less violently perhaps in the provinces but in general the spirit of the revolution will certainly predominate, even if the clergy succeed to convince them that it is contrary to the spirit of religion.
The funds have risen to an uncommon height owing to the considerable  reimbursements made by the emission of assignats. These do not depreciate as might have been expected.—On the whole if there were any probability of the assembly’s confining themselves merely to the business of organizing the government so as to put an end to their session and call a new legislature the revolution might be considered as really in a successful state. But the report of the central committee which you will have received, prescribes such a superabundance of matter as necessary to be deliberated on and settled by the present assembly, that its end as well as the term of the completion of the constitution can be reduced to no calculation. All that seems to me certain is that the revolution will in one way or another end by giving a free government to France. This event might be hastened much by the assembly if they would. My former letters will have informed you how little I think it is to be hoped from them and for what reasons.
The Russians as has been expected for some time have taken Ismailow. They stormed it and put the whole garrison to the sword on the 22d. of Dec. This was probably to strike terror into the Turks in order to aid the separate negociation which it is known Prince Potemkin is endeavouring to effect with the Grand Visier. The object is to engage the Porte to accept peace without the mediation of other powers. On the other hand Prussia is active both in negotiation and military demonstration to counteract this project. Preparations are making for sending a large army into Livonia in the spring which has induced the Empress to call off some of the heavy troops from those employed against the Turks. England also keeps an augmented navy in commission. It seems not doubted that the design is to send a fleet into the Baltic as soon as the season will permit it. It is said also that the three mediating powers are negotiating with Denmark to engage that country to be at least indifferent as to the entrance of this fleet: and that there are grounds for hopes of success. Some think also that there are indications which render it probable that Spain will join in the mediation for obtaining peace for the Turk. I have no reason to suppose it other than that arising from the desire which Spain must naturally have to see peace restored to that power. It is supposed if she joins in the mediation it will be merely for that object and not from any disposition to favor generally the system of the mediating powers. Where so many and such opposite principles enter into account it would be temerity to conjecture the particular results without being behind the curtain: and even there probably the schemes are not yet fully ascertained. Every day must necessarily  throw new lights on this complicated state of affairs in proportion as the state of negotiation is more advanced.
I think it probable myself that peace will be effected one way or another in the course of the year. The present favorable situation of the Russian army, the dispersed and disheartened situation of the Ottoman, the succour promised by Prussia so long deferred, the little hope of immediate relief from the geographical position of that power, the ardent desire of Russia to effect a peace without mediation and the sacrifices she is disposed to make to effect it; all induce me to believe that it will be brought about in that way. If however the Porte from a well founded confidence in the active interference of the mediating powers should decide still to hold out then it seems that the Empress will be induced to come to terms rather than enter the lists with new and powerful enemies from whom she would have much to fear particularly by sea. Still I find several who think from the character of the Empress that she will resist and try the event of a campaign rather than sacrifice so much success and so much glory in having a peace dictated to her. Her resources at home are without end from her mode of calling them into action, and her credit even here stands high, certainly much higher than it should do. It is supposed also that in this extremity she would be seconded by the Emperor notwithstanding his pacific turn. He would be authorized by treaty to do this, and his present situation would enable him; the disturbances in the various parts of his dominions having been all settled. In Brabant particularly his authority is more firmly settled than if he had come to it by inheritance only, since he enjoys it also by a kind of conquest.
It is the system of the English cabinet which is considered here as the most unaccountable. The commerce of that country is at present in the most prosperous situation since the balance is in their favor with every part of Europe. They have more to gain by peace and more to apprehend from war than any other power and yet they seem determined to risk it. The advantages of their commerce in the Baltic are certain, those in the Levant eventual, still they seem determined to sacrifice one at least for a time in order to grasp at the other. On the whole it is regarded as one of those sacrifices of commerce to politics which France has so often given examples of. Time will shew whether Mr. Pitt or those who condemn him are in the right.]
The Imperial troops have entered Liege in execution of the orders of the chamber of Wetzlaer. The inhabitants make no  resistance and throw themselves entirely on the mercy of the Emperor. The Prince will be first reinstated unconditionally agreeably to the decree. It is probable there will be some modifications made afterwards. It was thought that the King of Prussia would not have been an indifferent spectator of this event. Letters circulate in public, I know not whether they are authentic, between his minister M. Dohm and the imperial commandant, which shew that the decree of Wetzlaer, and particularly what was agreed on at Franckfort with respect to the disputes at Liege, is not construed in the same way by their respective masters. Be this as it may the fate of Liege will be always rendered subservient to the policy of those courts.
The States of Holland are now in session. The finances of this country are supposed to be in a bad way. New taxes which are always a delicate point and the touchstone of every government are considered at present indispensable. It is foreseen they will produce discontent. What was formerly called here the patriotic party exists no longer as a party, but throughout all the provinces, and particularly in this, they form a large mass of wealthy people. They are ulcerated in the extreme. The Prince and Aristocratical party, though natural enemies are kept allied by these their common enemy. They have in their hands the armed force of this country and are sure of support from Prussia, which is much more than sufficient to keep down all opposition. It is much to be desired for the interest of all those powers who borrow money here that government should remain armed with such an irresistible force as to confine its subjects to objects of peace and commerce. Were a revolution to be attempted it would be carried on, as far as we may judge from their present dispositions, with a destructive rage and dry up the chanels of wealth at this place.
One circumstance which is considered as a strong proof of the want of confidence in the government at least at this place, and so far as relates to the direction of the bank of Amsterdam in the hands of the governmental party, is the low price at which bank money has been for some time.—Instead of being several p. cent above par as has always been the case it has been as low as 2½ below, and when the bank was shut some days ago it was 1. p. cent. It will be opened again in a few days when it is thought that they will have coined a sufficient sum to pay off such as may chuse it though they are not obliged to do it. If they should not do this and not exhibit the real situation of the bank to public view which they cannot be legally compelled to, it is apprehended that their  credit will sink lower than it has done. This would have a very unhappy influence on the commercial operations of this place. The best informed seem fully satisfied that the affairs of the bank are in proper order. The malevolent insist that the funds have been diverted for various purposes, and among them is reckoned the payment of what they call the Prussian invasion.
With respect to the East Indies and particularly the British affairs there, I can only repeat here what I mentioned in my last letter, that I referred you for authentic information on that subject to the debates of the house of Commons. The minister triumphed in his refusals to produce any of the papers relative to the Spanish negotiation, but promised to lay before them all those relative to the E. Indies. This letter incloses one for the Secretary of the Treasury and will go by the English Packet.  I beg you to accept with it assurances of those sentiments of respect and Attachment of which I hope you will never doubt and with which I have the honor to be Dear Sir Your obedient & humble servant,

W: Short


P. S. Jan. 25. I find by the Leyden gazette of this morning that the letter of M. Dohm mentioned yesterday may be considered as authentic. It was written from Aix la Chapelle Jan. 13. the day after the imperial troops entered Liege accompanied by those of two of the electors. This letter was published and distributed at Liege as soon and perhaps sooner than it was received by the Marechal de Bender, and it is said also that he disavowed by a letter to the imperial commandant at Liege having received such an one. The difference of opinion between them is such as affords full pretext for a quarrel if the cabinets of Berlin and Vienna think proper. M. Dohm insists that the conviction of Frankfort is still in force and that the Imperial troops cannot be employed but to keep order and preserve a statu quo. The ministers of the directors and particularly of the bishop of Liege, say that they are to enforce the decree of Wetzlaer, and to be supported by the troops if necessary. No answer has yet arrived from Vienna in consequence of dispatches sent there from Berlin in which the King of Prussia on the Imperial assistance being required wishing to enter into a friendly explanation, states to the Emperor “que la soumission des Liegeois ne pouvoit être acceptée et realisée que par les Princes directeurs et en consequence des points dont on est convenu unanimement à Frankfort.” In a letter from M. Dohm to the States of Liege of Jan. 2. on their submission absolutely to  the Emperor’s decision there is this remarkable expression “dans l’empire au quel le Pays de Liege appartient, il n’existe aucune, volonté absolue qui puisse decider le soit de ses provinces.” They are re-establishing the Princes authority at Liege. The people murmur but are controlled by the troops. This affair will be the thermometer of the dispositions of Prussia and Austria relative to each other, and the Liegeois of course will be supported or abandoned according to circumstances.
W. S.

